I
The intent of the parties to a contract is defined solely by the words thereof, unless those words are ambiguous, in which event outside evidence as to the intent of the parties may be utilized by a court in ascertaining the true intent of the parties. In other words, ambiguity must be found before outside evidence of intent may be considered. In its previous consideration of this case, however, this court determined that the intention of the parties was uncertain, and that the clause was ambiguous in the light of that uncertainty. Inasmuch as that determination requires outside evidence of intent to find ambiguity, it sheds no light on the question of whether the words themselves are ambiguous. Accordingly, I do not believe that a consideration of the ambiguity of the words themselves is a revisitation. *Page 86
                                   II
It seems to me to be fairly clear that the words are not ambiguous at all. The condition was "that Helen Meyer no longerdesires to reside in said home." (Emphasis added.) Upon the death of Helen Meyer, that condition was met, because any capacity of Meyer to desire anything expired at her death.
The trial court's conclusion was faulty, partly because it seemed to base its consideration upon a different order of words than that contained in the contract. The phrase desires to nolonger reside is conceptually different from the phrase nolonger desires to reside. In the former, a desire would have to be shown, while the latter is satisfied by an absence of desire. Since the actual clause involves the latter wording, it is satisfied by showing the absence of desire, or, in this case, death.
                                   III
At the very least, it seems to me that the trial court's ruling and this court's affirmance are conceptually flawed. If the ambiguity be deemed established, then the only question left for trial is what the outside evidence shows about the true intent of the parties. The trial court made no finding in that regard, and apparently there was no evidence on that subject.
All of the evidence and the court's findings relate to the question of whether Meyer actually desired to leave her home when she did in fact vacate it. The question of whether she still had a desire to reside in the home, even though she had moved out, would be a pertinent inquiry as long as she was still alive. Once she had died, however, the inquiry as to her intentions before death and the finding that the condition was not met before death are irrelevant to the question of what the parties originally intended as to the rights of each upon her death. The trial court based its finding that "the expression of the desire to no longer reside in said home was a condition precedent to trigger the option," not upon any evidence introduced at trial or upon any factual finding, but upon its own interpretation of the clause itself.
Thus, besides being based upon words different from those used in the contract, the trial court's ruling was not based upon evidence and findings as to the original intent of the parties. I believe that such an order is not entitled to any deference, that it is subject to reversal, and that it should be reversed. *Page 87